DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 202 437.2, filed on February 2nd, 2017.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0001]: “for controlling a vehicle, and a vehicle” is confusing.
Paragraph [0008]: “for selection a driving mode” should be –for selecting a driving mode--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pub No: 2012/0245796 A1, hereinafter Yu) in view of David et al. (CN 104442813 A, hereinafter David). 
Regarding Claim 1:
	Yu discloses:
wherein the device comprises an operating component that can be moved by an operator of the vehicle.  Paragraph [0030] describes a vehicle operator that sets a transmission gear-shift of the powertrain 206.  This position can include park, neutral, reverse, and drive.   In this case, the operating component is a gearbox.
and a sensor device for providing a status signal that represents a position of the operating component and a movement signal that represents a movement of the operating component.  Paragraph [0030] describes a gear selector sensor 225 that can detect the position of the gear and transmits the data to the control unit 222.
Yu teaches a device for controlling a vehicle, but does not teach a device for controlling a vehicle specific to the assigned forward driving mode of the vehicle.  Therefore, the secondary David reference is used.
David teaches:
A device for controlling a vehicle.  Paragraph [0042] describes a steering wheel assembly 20.  As is well known in the art, a steering wheel can control a vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of David to show a device for controlling a vehicle.  One would have been motivated to do so to predict the track of the side of the vehicle ([0020] of David).
	Yu and David teach:
wherein the device comprises a control device that is configured to provide a steering signal for actuating a steering mechanism in the vehicle based on the movement signal when the status signal indicates a position of the operating component that is assigned to a forward driving mode of the vehicle.  Paragraph [0052] of David describes a vehicle control device that determines the driving direction of the vehicle, whether it is in a forward or reverse gear.  As described in paragraph [0030] of Yu, a gear selector sensor 225 that can detect the position of the gear and transmits the data to the control unit 222.  When the control unit 222 identifies what gear is selected and the intended steering direction can be adjusted by the operator.

Regarding Claim 2:
	Yu teaches:
The device according to claim 1, wherein the control device is configured to provide a selection signal for selecting a driving mode of the vehicle.  Paragraph 

Regarding Claim 3:
	Yu teaches:
The device according to claim 2, wherein the control device is configured to provide a first selection signal for selecting a forward driving mode when the status signal represents a first position of the operating component.  Paragraph [0030] describes a gear selector sensor 225 that can detect the position of the gear and transmits the data to the control unit 222.  The first position could be considered reverse.
and to provide a second selection signal for selecting a reverse driving mode of the vehicle when the status signal represents a second position of the operating component.  Paragraph [0030] describes a gear selector sensor 225 that can detect the position of the gear and transmits the data to the control unit 222.  The second position could be considered drive.

Regarding Claim 4:
	Yu and David teach:
The device according to claim 3, wherein the control device is configured to provide the steering signal for actuating a steering mechanism of the vehicle based on the movement signal when the status signal represents the first position of the operating component.  Paragraph [0052] describes a vehicle control device 
as well as when the status signal represents the second position of the operating component.  Paragraph [0052] describes a vehicle control device that determines the driving direction of the vehicle, whether it is in a forward or reverse gear.  As described in paragraph [0030] of Yu, a gear selector sensor 225 that can detect the position of the gear and transmits the data to the control unit 222.  When the control unit 222 identifies what gear is selected and the intended steering direction can be adjusted by the operator.  The second position could be considered drive.

Regarding Claim 7:
	Yu teaches:
The device according to claim 1, wherein the sensor device is configured to provide a position signal that represents a further position and/or further movement of the operating component.  Paragraph [0030] describes a gear selector sensor 225 that can detect the position of the gear and transmits the data to the control unit 222.  Therefore, any movement of the operating component can be detected.
and the control device is configured to provide an acceleration signal for actuating an acceleration mechanism in the vehicle based on the position signal.  Paragraph [0031] describes an acceleration pedal 207 whose relative position is detected via the acceleration pedal position sensor 227 and communicated to the control unit 222.

Regarding Claim 9:
	Yu teaches:
The device according to claim 1, wherein the operating component is in the form of a joystick.  Paragraph [0030] describes that the steering direction can be input via any interface known in the art, such as a joystick.

Regarding Claim 15:
	Yu teaches:
A method for controlling a vehicle that comprises the following steps: providing a status signal that represents a position of an operating component that can be moved by an operator of the vehicle.  Paragraph [0030] describes a gear selector sensor 225 that can detect the position of the gear and transmits the data to the control unit 222.  Therefore, any movement of the operating component can be detected.
providing a movement signal that represents a movement of the operating component.  Paragraph [0030] describes a gear selector sensor 225 that can detect 
when the status signal indicates a position of the operating component that is assigned to a forward driving mode of the vehicle.   Paragraph [0030] describes a gear selector sensor 225 that can detect the position of the gear and transmits the data to the control unit 222.  The first position could be considered reverse.
	Yu and David teach:
and providing a steering signal for actuating a steering mechanism in the vehicle based on the movement signal.  Paragraph [0052] describes a vehicle control device that determines the driving direction of the vehicle, whether it is in a forward or reverse gear.  As described in paragraph [0030] of Yu, a gear selector sensor 225 that can detect the position of the gear and transmits the data to the control unit 222.  When the control unit 222 identifies what gear is selected and the intended steering direction can be adjusted by the operator.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of David and further in view of Ono et al. (US Pub No: 2012/0173082 A1, hereinafter Ono).
Regarding Claim 5:
Yu and David teach the above inventions in claim 1.  Yu and David do not teach a control device that determines the steering signal from the movement signal based on a first and second translation rule when a speed signal represents a first and second translation rule.
Ono teaches:
The device according to claim 1, wherein the control device is configured to determine the steering signal from the movement signal based on a first translation rule when a speed signal represents a first driving speed of the vehicle.  Paragraph [0096] describes a relationship between the steering wheel angle and the yaw angular velocity gain at a specific speed.  This is derived from relationships between the steering wheel angle and the yaw angular velocity gain at each vehicle speed, as shown in figure 7.  This is equivalent to the claim because different translation rules are used depending on the speed of the vehicle.
and to determine the steering signal from the movement signal based on a second translation rule when the speed signal represents a second driving speed of the vehicle.  Paragraph [0096] describes a relationship between the steering wheel angle and the yaw angular velocity gain at a specific speed.  This is derived from relationships between the steering wheel angle and the yaw angular velocity gain at each vehicle speed, as shown in figure 7.  This is equivalent to the claim because different translation rules are used depending on the speed of the vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu and David to incorporate the teachings of Ono to show a control device that determines the steering signal from the movement signal based on a first and second translation rule when a speed signal represents a first and second translation rule.  One would have been motivated to do so to reduce driver discomfort to enhance the sensation of driver-vehicle togetherness ([0008] of Ono).

Regarding Claim 6:
	Ono teaches:
The device according to claim 5, wherein the first driving speed represents a speed of less than 50 km/h, and the second driving speed represents a speed of more than 50 km/h.  Figure 7 shows multiple speed.  One is below a 50 km/h, such as 20 km/h, and one that is above 50 km/h, such as 70 km/h.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of David and further in view of Guodong et al. (JP 2014045561 A, hereinafter Guodong) and Usoro et al. (US 20090098976 A1, hereinafter Usoro).
Regarding Claim 8:
	Yu teaches:
when the position signal represents a first further position and/or a first further movement of the operating component.  Paragraph [0030] describes a gear selector sensor 225 that can detect the position of the gear and transmits the data to the control unit 222.  Therefore, any movement of the operating component can be detected.
when the position signal represents a second further position and/or second further movement of the operating component.  Paragraph [0030] describes a gear selector sensor 225 that can detect the position of the gear and transmits the data to the control unit 222.  Therefore, any movement of the operating component can be detected.

	Guodong teaches:
The device according to claim 7, wherein the control device is configured to provide a first acceleration signal to an interface to an electric drive of the vehicle.  Paragraph [0033] describes an acceleration sensor 95 that receives an accelerator opening signal from the integrated ECU 60.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu and David to incorporate the teachings of Guodong to show providing a first acceleration signal to an interface to an electric drive of the vehicle.  One would have been motivated to do so to reduce shock torque and noise at the time of engagement of the clutch ([0001] of Guodong).
Yu, David, and Guodong do not teach a second acceleration signal to interface to a recuperative braking mechanism of the vehicle.
Usoro teaches:
and/or to provide a second acceleration signal to an interface to a recuperative braking mechanism of the vehicle.  Paragraph [0042] describes regenerative braking when the 2nd and 3rd clutches are engaged and the first clutch is disengaged.  This occurs for combined engine-electric driving.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu, David, and  to incorporate the teachings of Usoro to show a second acceleration signal that interfaces a recuperative braking mechanism of the vehicle.  One would have been motivated to do so to control when electric drive is needed and when a recuperative braking mechanism is needed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of David and further in view of Ishino et al. (US Pub No: 2011/0257852 A1, hereinafter Ishino).
Regarding Claim 10:
Yu and David teach the above inventions in claim 1.  Yu and David do not teach a touch signal representing a touching of the operating component by a hand of the operator.
Ishino teaches:
The device according to claim 1, wherein the sensor device is configured to provide a touch signal representing a touching of the operating component by a hand of the operator.  Paragraph [0076] describes a shift lever, or operating component, that has a touch sensor which detects that the driver is in contact with the shift lever 3.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu and David’s teaching of a gear selector to incorporate the teachings of Ishino to show a touch signal representing a touching of the operating component by a hand of the operator.  One would have been motivated to do so to detect the deterioration of the shift control device over time ([0013] and [0076] of Ishino).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of David and further in view of Letwin et al. (US Patent No: 9,616,896 B1, hereinafter Letwin).
Regarding Claim 11:
Yu and David teach the above inventions in claim 1.  Yu and David do not teach an actuating signal representing an actuation of a button on the operating component and switching device and signal between a manual and autonomous operating mode.
Letwin teaches:
The device according to claim 1, wherein the sensor device is configured to provide an actuation signal representing an actuation of a button on the operating component.  Column 7, line 64 to column 8, line 11 describes an AUTO enable button 210 that can be used to enable or disable an autonomous driving mode.
and the control device is configured to provide a switching signal to an interface for a switching mechanism for switching between a manual and autonomous operating mode of the vehicle based on the actuation signal.  Column 7, line 64 to column 8, line 11 describes an AUTO enable button 210 that can be used to enable or disable an autonomous driving mode.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified David, Yu, and Kim to incorporate the teachings of Letwin to show a actuating signal representing an actuation of a button on the operating component and switching device and signal between a manual and autonomous operating mode.  One would have been motivated to .

Claims 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of David and further in view of Bauer et al. (US Pub No: 2002/0134186 A1, hereinafter Bauer).
Regarding Claim 12:
Yu and David teach the above inventions in claim 1.  Yu and David do not teach an operating component designed to assume different positions along a first and/or a second movement path.
Bauer teaches:
The device according to claim 1, wherein the operating component is designed such that it can assume different positions along a first movement path, 
and/or such that it can be moved along a second movement path.  Paragraph [0031] describes that the electrical switch elements are activated as a result of displacement or pivoting movements of the gear change lever.  Figures 4, 5, and 6 show a slide plate where the gear change lever can move along a first or second movement path.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu and David to incorporate the teachings of Bauer to show an operating component designed to assume different positions along a first and/or a second movement path.  One would have been motivated to do so to control the automated gearbox ([0031] of Bauer).

Regarding Claim 13:
Yu and David teach the above invention in claim 1.  Yu and David additionally teach that an operator can change the gear, but are not specific to how an operator chooses a gear.  Therefore, Yu and David do not teach an operating component comprising a base and operating element in which the base element is designed to move to different positions and the operating element is designed to move in relation to the base element.
Bauer teaches:
The device according to claim 1, wherein the operating component comprises a base element and an operating element.  Figure 1 and paragraph [0031] show a gear change lever.  As can be seen in figure 1, the lever has two sections.  The gear change lever 4 is placed in the gate, and as an attachment on the top, that is ready to accept a knob, as is common in manual or automatic vehicles.
wherein the base element is designed to assume the different positions along a first movement path, and wherein the operating element is designed to move in relation to the base element.  Figure 1 and paragraph [0031] show that the gear lever can move.  This is the base element.  The operating element, which is the knob, can move in relation to this base element.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu and David to incorporate the teachings of Bauer to show an operating component comprising a base and operating element in which the base element is designed to move to different positions and the operating element is designed to move in relation to the base element.  

Regarding Claim 14:
	David teaches:
A vehicle with a steering mechanism and a device according to claim 1, wherein the device and the steering mechanism are coupled to one another via an interface for transmitting the steering signal.  Paragraph [0042] describes a steering wheel assembly equipped with a steering wheel angle sensor 22.    This sensor defines the position of the steering wheel vehicle based on whether the vehicle is in drive or reverse.  This is equivalent to the steering mechanism and the device, or gearbox, being coupled.
and the steering mechanism is configured to change the direction of travel of the vehicle based on the steering signal.  Paragraph [0042] describes a steering wheel assembly equipped with a steering wheel angle sensor 22.    This sensor defines the position of the steering wheel vehicle based on whether the vehicle is in drive or reverse.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent art includes Jeon et al. (US Pub No: 2015/0088802 A1).
Jeon: A method of determining short term driving tendencies and controlling the shift pattern to reflect that of the determined short term tendency.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665